United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 99-2649
                                   _____________

Elizabeth A. Strain,                 *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of Nebraska.
Kenneth S. Apfel, Commissioner of    *
Social Security,                     *      [UNPUBLISHED]
                                     *
                   Appellee.         *
                               _____________

                            Submitted: March 22, 2000
                                Filed: March 27, 2000

                                   _____________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

        Elizabeth A. Strain appeals the district court's denial of Strain's motion for
attorney's fees under 5 U.S.C. § 504 in this Social Security case. Having reviewed the
record and the parties' briefs, we conclude Strain cannot recover attorney's fees under
section 504 and affirm for the reasons stated in the district court's order. See 8th Cir.
R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-